In this case the petition does not come to the real point. In the case of United States v. Paramount Famous Lasky Corp.,supra, the action was to restrain further use of the contract. It was not an action on the contract. The court held that the contract, including clause 19 as written, was in violation of the Sherman Anti-Trust Act and further held that by striking out that clause the contract would then not offend. In this case, however, the action is on contract. The complaint alleges that the clause was not stricken out; that it was part of the contract as executed, but further alleges that the contract with that clause in it is illegal as in restraint of trade and violative of the Sherman Anti-Trust Act. We have simply *Page 453 
held that if this is so, the contract is not only an illegal contract but was unlawfully executed and therefore unenforceable. That is the main point in the case and the petition for rehearing avoids that point all the way through.
Petition for rehearing denied.
Lee, C.J., and Budge, Givens and Varian, JJ., concur.